DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 10 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al (US Pub. No. 2016/0035759 A1).
Regarding claim 1, Figs. 2B and 7-8D of Kwon et al broadly discloses the flexible display panel (i.e. the flexible display 100) comprising a bent region (i.e. the bending portion), wherein the bent region comprises a trace layer (i.e. the insulation layer trace), the trace layer is provided with a wire (i.e. the conductive lines or the trace wire 120), and the wire comprises a first bent part (i.e. the sub-trace A) and a second bent part (i.e. the sub-trace B) adjacent to the first bent part in an extension direction of a bending parallel line (i.e. the bending directional line parallel to the bending axis), and the second bent part and the first bent part are located on different bending parallel lines, wherein the bending parallel lines are parallel to a bending axis of the bent region (i.e. the sub-trace B and the sub-trace A and the sub-trace B are located on different parallel directional lines perpendicular to bending axis).
Regarding claim 2, Figs. 8A-8C of Kwon et al broadly discloses that the wire (i.e. the conductive line trace) comprises multiple bending units (i.e. the sub-trace A and sub-trace B) connected in sequence, the bending units each comprise a polygonal wire frame, and the first bent part and the second bent part are both located on the polygonal wire frame (see Fig. 8A).
Regarding claim 3, the teaching of Kwon et al broadly discloses that the polygonal wire frame is an irregular quadrilateral wire frame (see Figs. 8A and 8B) or a pentagonal wire frame.
Regarding claim 4, the teaching of Kwon et al broadly discloses that the bending units comprise multiple polygonal wire frames, the polygonal wire frames are quadrilateral wire frames, and at least one of the multiple quadrilateral wire frames is an unequal quadrilateral wire frame (see Fig. 8B) or the pentagonal wire frame.
Regarding claim 10, Figs. 2B and 7-8D of Kwon et al broadly discloses the flexible display panel (i.e. the flexible display 100)  comprising a bent region (i.e. the bending portion), wherein the bent region comprises a trace layer (i.e. the insulation layer trace), the trace layer is provided with a wire (i.e. the conductive lines or the trace wire 120), and the wire comprises a first bent part (i.e. the joint X of the sub-trace A and the sub-trace B) and a third bent part adjacent to the first bent part (i.e. another one of joint X of the sub-trace A and the sub-trace B adjacent to the first one of the joint X of the sub-trace A and the sub-trace B) in an extension direction of a bending vertical line (i.e. the vertical directional line perpendicular to bending axis), and the third bent part and the first bent part are located on different bending vertical lines, wherein the bending vertical lines are perpendicular to the bending axis of the bent region (i.e. another one of joint X of the sub-trace A and the sub-trace B adjacent to the first one of the joint X of the sub-trace A and the sub-trace B and the first one of the joint X of the sub-trace A and the sub-trace B  are located on different vertical directional lines perpendicular to bending axis).
Regarding claim 15, Figs. 2B and 7-8D of Kwon et al broadly discloses the flexible display panel (i.e. the flexible display 100) comprising a bent region (i.e. the bending portion), wherein the bent region comprises a trace layer (i.e. the insulation layer trace), the trace layer is provided with a wire (i.e. the conductive lines or the trace wire 120), and the wire comprises a first bent part (i.e. the sub-trace A) and a second bent part (i.e. the sub-trace B) adjacent to the first bent part in an extension direction of a bending parallel line (i.e. the bending directional line parallel to the bending axis), and the second bent part and the first bent part are located on different bending parallel lines, wherein the bending parallel lines are parallel to a bending axis of the bent region (i.e. the sub-trace B and the sub-trace A and the sub-trace B are located on different parallel directional lines perpendicular to bending axis); or the flexible display panel (i.e. the flexible display 100)  comprising a bent region (i.e. the bending portion), wherein the bent region comprises a trace layer (i.e. the insulation layer trace), the trace layer is provided with a wire (i.e. the conductive lines or the trace wire 120), and the wire comprises a first bent part (i.e. the joint X of the sub-trace A and the sub-trace B) and a third bent part adjacent to the first bent part (i.e. another one of joint X of the sub-trace A and the sub-trace B adjacent to the first one of the joint X of the sub-trace A and the sub-trace B) in an extension direction of a bending vertical line (i.e. the vertical directional line perpendicular to bending axis), and the third bent part and the first bent part are located on different bending vertical lines, wherein the bending vertical lines are perpendicular to the bending axis of the bent region (i.e. another one of joint X of the sub-trace A and the sub-trace B adjacent to the first one of the joint X of the sub-trace A and the sub-trace B and the first one of the joint X of the sub-trace A and the sub-trace B  are located on different vertical directional lines perpendicular to bending axis).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Kwon et al (US Pub. No. 2016/0035759 A1) in view of Youn et al (US Pub. No. 2014/0217373 A1).
Regarding claim 5, it is noted that the teaching of Kwon et al does not specifically disclose that the unequal quadrilateral wire frame is a parallelogram wire frame or a rectangular wire frame as required.  However, such limitations of the unequal quadrilateral wire frame is a parallelogram wire frame or a rectangular wire frame are considered the arbitrary obvious design choice, so as to provide the desired shapes wire frame for the bending unit.
Regarding claim 6, it is noted that the teaching of Kwon et al does not explicitly disclose that the wire comprises a second wire as required.  However, the Figs. 2I and 2J of Youn et al broadly discloses that the wire comprises a first wire (220I, 220J) and a second wire (220I, 220J) that are adjacent to each other, the first bent part is located on the first wire, and the second bent part is located on the second wire (see [0187]-[0189]).  Hence, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the device of Kwon et al with the feature of the second wire as taught by Youn et al as both Kwon et al and Youn et al are directed to the flexible display panel, so as to reduce the risk of wire fracture.
Regarding claim 9, Figs. 2B, 7 and 8B of Kwon et al broadly discloses that the trace layer comprises a first trace layer and a second trace layer at different layers (see the plurality conductive lines 120 of the insulation layer trace in Fig. 2B), the first wire is arranged at the first trace layer (i.e. one of the conductive lines 120 arranged in one of the insulation layer trace), and the second wire is arranged at the second trace layer (i.e. another one of the conductive lines 120 arranged in another one of the insulation layer trace).

Allowable Subject Matter
Claims 7, 8 and 11-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng et al (US Pub. No. 2012/0062447 A1) discloses the flexible display panel.
Park et al (US Pub. No. 2014/0055702 A1) teaches the display with bent signal lines.
Yang et al (US Pub. No. 2014/0138637 A1) discloses the flexible display.
Lee et al (US Pub. No. 2015/0187279 A1) teaches the flexible display device and method for fabricating the same.
Lee et al (US Pat. No. 9,356,087 B1) discloses the flexible display device with bridged wire traces.
Lee et al (US Pat. No. 9,490,312 B2) teaches the organic light emitting diode display device with flexible printed circuit film.
Kim et al (US Pub. No. 2017/0287394 A1) discloses the display device including a flexible display panel.
Harada et al (US Pub. No. 2019/0165333 A1) teaches the display device.
Tokuda (US Pub. No. 2019/0187508 A1) discloses the display device.
Lee et al (US Pub. No. 2020/0027380 A1) teaches the display device.
Tomioka et al (US Pat. No. 10,573,709 B2) discloses the display device.
Lim et al (US Pat. No. 10,615,236 B2) teaches the display device.
Nishinohara (US Pat. No. 10,636,858 B2) discloses the display device.
Shi et al (US Pub. No. 2022/0123088 A1) teaches the display panel and manufacturing method thereof.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOE H CHENG whose telephone number is (571)272-4433.  The examiner can normally be reached on Mon. - Fri. 9:00 AM - 5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ghebretinsae Temesghen can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOE H CHENG/
Primary Examiner
Art Unit 2626